UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-4586


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MELVIN RAIMUND PAUL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. James A. Beaty, Jr., Senior District Judge. (1:14-cr-00364-JAB-1)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, PA, Columbia, South Carolina, for
Appellant. Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Raimund Paul pled guilty pursuant to a plea agreement to five counts of

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) (2012), and was sentenced to 162

months in prison. Paul’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), stating there are no meritorious issues for appeal, but discussing several

aspects of the criminal proceedings. Paul has filed a pro se supplemental brief, discussing

essentially the same issues as counsel. The Government has declined to file a response

brief. We affirm.

       In the absence of a motion to withdraw a guilty plea, we review the adequacy of the

guilty plea for plain error. See United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

A review of Paul’s plea hearing establishes that the district court complied with the

requirements of Fed. R. Crim. P. 11.        Paul’s plea was knowingly, voluntarily, and

intelligently made, with full knowledge of the consequences attendant to his guilty plea.

We therefore conclude that no plain error occurred and affirm Paul’s convictions. *

       We also affirm Paul’s sentence. We review a criminal sentence, “whether inside,

just outside, or significantly outside the [Sentencing] Guidelines range,” for



       *
         Paul waived his right to assert a Speedy Trial Act violation. See Washington v.
Sobina, 475 F.3d 162, 166 (3rd Cir. 2007) (recognizing that the right to a speedy trial is
nonjurisdictional); United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (holding that
a valid guilty plea waives all antecedent nonjurisdictional defects). We also discern no
double jeopardy violation. See Gamble v. United States, __ U.S. __, __, 139 S. Ct. 1960,
1964-80 (2019) (refusing to overrule the dual-sovereignty doctrine pursuant to which “a
State may prosecute a defendant under state law even if the Federal Government has
prosecuted him for the same conduct under a federal statute”).

                                              2
reasonableness, “under a deferential abuse-of-discretion standard.” United States v. King,

673 F.3d 274, 283 (4th Cir. 2012); see Gall v. United States, 552 U.S. 38, 51 (2007). The

first step in this review requires us to ensure that the district court committed no “significant

procedural error.” United States v. Evans, 526 F.3d 155, 162 (4th Cir. 2008) (internal

quotation marks omitted). Procedural errors include “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence—including an explanation for

any deviation from the Guidelines range.” Gall, 552 U.S. at 51.

       “[I]f a party repeats on appeal a claim of procedural sentencing error . . . [that] it has

made before the district court, we review for abuse of discretion” and will reverse “unless

we conclude that the error was harmless.” United States v. Lynn, 592 F.3d 572, 576 (4th

Cir. 2010). “In assessing whether a district court properly calculated the Guidelines range,

including its application of any sentencing enhancements, [we] review[] the district court’s

legal conclusions de novo and its factual findings for clear error.” United States v. Horton,

693 F.3d 463, 474 (4th Cir. 2012) (internal quotation marks, alteration, and emphasis

omitted).

       In reviewing a sentence for substantive reasonableness, we “examine[] the totality

of the circumstances,” and, if the sentence is within the properly calculated Guidelines

range, we presume on appeal that the sentence is substantively reasonable. United States

v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). “Such a presumption can only



                                               3
be rebutted by showing that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       We conclude that Paul’s sentence is procedurally and substantively reasonable. The

district court adopted the Guidelines range set forth in Paul’s presentence report, listened

to counsel’s argument regarding the § 3553(a) factors, afforded Paul an opportunity to

allocute, and selected a sentence in the middle of Paul’s Guidelines range, thoroughly

explaining the reasons for the chosen sentence. We discern no basis on which to question

the substantive reasonableness of Paul’s within-Guidelines sentence and, thus, affirm the

162-month sentence.

       Paul and appellate counsel also suggest that Paul received constitutionally

ineffective assistance of counsel. Unless the record conclusively establishes that counsel

rendered ineffective assistance, however, such claims are not cognizable on direct appeal.

United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). Because the record does not

conclusively establish that counsel rendered ineffective assistance, we decline to address

this claim on direct appeal. Thus, Paul’s arguments are more appropriately raised, if at all,

in a 28 U.S.C. § 2255 (2012) motion. See United States v. Baldovinos, 434 F.3d 233, 239

& n.4 (4th Cir. 2006). We express no opinion as to the merits of Paul’s ineffective

assistance of counsel claims.

       In accordance with Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This court

requires that counsel inform Paul, in writing, of the right to petition the Supreme Court of

the United States for further review. If Paul requests that a petition be filed, but counsel

                                             4
believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Paul.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            5